DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-10 are pending (claim set as filed on 08/15/2022).

Election/Restrictions
Applicant’s election without traverse of Group I drawn to the method claims and the species of (a) a small compound inhibiting GLUD1, in the reply filed on 08/15/2022 is acknowledged. Claims 8-9 are withdrawn and claims 12-13 were canceled.
Therefore, claims 1-7 and 10 are currently under examination.
	
Priority
	This application is a 371 of PCT/EP2018/065125 filed on 06/08/2018 which claims foreign priority to applications no: EP 18156309.9 filed on 02/12/2018 and EP 17175210.8 filed on 06/09/2017.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/06/2019 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
Drawings
	The drawings filed on 12/06/2019 have been accepted.

Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites, in part, “a compound according to any of Formulas I-VI” and is rejected as being indefinite because it is unclear what the formulas encompass. It is presumed to be formulas as described in the instant specification but note that the MPEP at 2173.05(s) states “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience”. Appropriate correction is required. 

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raederstorff (WO 2007/042271 A2 - cited by the ISA and in the IDS filed on 12/06/2019). 
Regarding claim 1, Raederstorff’s general disclosure relates to methods and compositions intended for administration for the prevention and treatment of muscle wasting leading to muscle loss, atrophy and other associated muscle disorders in animals, in particular in mammals including humans (see abstract & page 1, lines 1-7).
	Regarding claims 3, 7, and 10 pertaining to the inhibitor of GLUD1, Raederstorff teaches compositions comprising epigallocatechin gallate (EGCG) and/or one or more derivatives (esterified forms, glycosides, sulphates) thereof (see page 2, lines 15-28). Examiner’s note: the instant specification discloses that pharmacological inhibitors of GLUD1 not only prevented ischemic necrosis but also activated satellite cells in support of muscle regeneration (see pre-grant specification at ¶ [0102]). 
Regarding claims 2 and 4-6 pertaining to the patient population disorder, Raederstorff discloses “Muscle wasting is characterized by a progressive loss of muscle mass, weakening and degeneration of muscles especially the skeletal or voluntary muscles and the cardiac muscles” and “Muscles wasting also arise from chronic diseases and age. As the body ages, an increasing proportion of skeletal muscle is replaced by fibrous tissue. Therefore, normal aging in humans is associated with progressive decrease in skeletal muscle mass and strength, a condition called sarcopenia, which contributes to frailty and falls” (see pages 3-4, lines 14-22). Muscle wasting due to disuse is especially a serious problem in elderly, who may already suffer from age-related deficits in muscle function and mass (see page 4, lines 16-22). Compositions for treating muscle wasting disorders including for example muscular dystrophy, muscle wasting due to cancer,  AIDS, rheumatoid arthritis, renal failure, uremia, chronic heart failure, age-related sarcopenia, prolonged bed-rest, spinal cord injury, stroke, bone fracture. The present invention also provides methods of treating metabolic disorders including obesity, diabetes, hyperglycemia, and bone loss (see page 5, lines 12-17).

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653